 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    TIYACTE HARRIS,                                  Case No. 2:16-cv-02891-APG-DJA
12                       Petitioner,                   ORDER
13           v.
14    NATALIE WOOD, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (second request) (ECF

18   No. 31), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (second request) (ECF No. 31) is GRANTED. Petitioner need not file a third amended petition

21   until after the court resolves his motion for leave to conduct discovery (ECF No. 30).

22          Dated: November 12, 2019.
23                                                               ______________________________
                                                                 ANDREW P. GORDON
24                                                               United States District Judge
25

26

27

28
                                                      1
